TYLER, J.
This case was defended in the court below upon two grounds. ' i. That the cause had been condoned. 2. That the petitioner had herself violated the marriage contract.
The exceptions present no element of condonation. There was no forgiveness by the petitioner, no promise of future kind treatment by the petitionee and no resumption of marital relations after, the assault of June 15, 1890, was committed. On the contrary, the petitioner avoided the petitionee as much as possible, some of the time hiding from him, though remaining in the house with him until the final separation, which was on June 23, 1890. Langdon v. Langdon, 25 Vt. 678.
The wife’s misconduct is not a bar to her right to a bill of divorce. Dereliction by the petitioner, to constitute a complete bar in recrimination, must itself amount to a statutory cause of divorce. 2 Bish. Mar. and Div., s. 38, and cases cited.

Judgment reversed and bill granted.

Taft, J., dissents.